Citation Nr: 1016680	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service from December 1986 until 
August 2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two February 2008 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.



FINDING OF FACT

The evidence demonstrates that it is likely the Veteran's 
current diagnosis of obstructive sleep apnea is related to 
his active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for 
obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
obstructive sleep apnea, which represents a complete grant of 
the benefits sought on appeal.  As such, no discussion of 
VA's duty to notice or assist is necessary. 

The Merits of the Claim

The Veteran seeks service connection for obstructive sleep 
apnea.  While in-service at a routine medical appointment, 
the Veteran discussed his inability to fall asleep and stay 
asleep for several months with his primary care manager.  In 
this meeting, the Veteran's primary care manager said she was 
going to submit a referral for a sleep study to determine if 
he had obstructive sleep apnea.  The referrals kept on 
getting sent back to the primary care manager resulting in 
none of the tests being performed on the Veteran.  Once the 
Veteran left service, the tests were finally performed and he 
was diagnosed with obstructive sleep apnea. 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).   In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.   Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has a current disability of obstructive sleep 
apnea.  This is demonstrated in a November 2007 private 
diagnostic polysomnography report.  The remaining question, 
therefore, is whether there is evidence of an in-service 
occurrence of an injury or disease.

The Veteran contends that he has obstructive sleep apnea, 
beginning in his active service.  However, the Veteran's 
service treatment records are negative for any in-service 
diagnosis of obstructive sleep apnea.  The Veteran contends 
that although he was not diagnosed with sleep apnea during 
service, he experienced and reported his problems sleeping 
while on active duty.  

Service treatment records confirm a long history of sleep 
trouble.  The first indication of any sleep impairment was a 
January 2001 record that noted difficulty sleeping due to a 
physical injury.  This appeared to resolve.  The problems 
sleeping returned in 2007 and appeared to be more severe.  In 
April 2007, the Veteran had a routine medical appointment in-
service.  He discussed with his primary care manager, Captain 
M., his concerns about his inability to fall and stay asleep 
for several months.  The primary care manager discussed the 
potential sleep related problems with the Veteran and 
prescribed him Zolpidem (Ambien).  

In May 2007, Captain M. contacted the Veteran and informed 
him that she would submit a referral for a sleep study to be 
scheduled.  The reasoning for the test was, "excessive 
daytime somnolence."  The reviewer sent the referral back to 
the primary care manager requesting further information.  The 
reviewer indicated the primary care manager was to evaluate 
if the Veteran had symptoms suggestive of insomnia or 
obstructive sleep disordered breathing, or parasomnias.  
Also, the Veteran's approximate Epworth sleepiness scale for 
the somnolence was requested. 

In a June 2007 medical report, the Veteran's primary care 
manager responded to the request.  She stated that the 
Veteran presented with "insomnia; having difficulty staying 
and falling asleep.  He is a 9 on the Epworth scale."  The 
reviewer again sent the referral back to the Veteran's 
primary care manager, and inquired whether the Veteran had 
been screened for anxiety/depression and whether there were 
any medication causes.  The reviewer also suggested that an 
Epworth sleepiness scale of 9 was consistent with fairly mild 
subjective sleepiness.  Additionally, the reviewer stated 
that a polysomnogram would not likely be of benefit unless 
the primary care manager was suspecting obstructive sleep 
apnea or some other organic sleep disorder.  The reviewer 
asked the manager to indicate what other evaluations had been 
done for the Veteran's insomnia and what questions were 
attempting to be answered with polysomnogram.

On a June 2007 report from the sleep lab, the reviewer stated 
that Captain M. see the doctors comments and re-enter the 
referral as appropriate.  There is no indication in the 
Veteran's records that this was ever carried out.   

Thus, the record clearly demonstrates the Veteran treated for 
a sleep problem during service.  Although the Veteran was 
treated for symptoms, the appropriate tests to properly 
diagnosis the problem were not carried out prior to his 
separation.  Regardless, service connection may be granted if 
there is competent evidence of a nexus linking the currently 
diagnosed sleep apnea to the symptoms demonstrated during 
service or if there is a showing of continuity of symptoms 
after discharge.  38 C.F.R. § 3.303(b).  

In this regard, the Veteran was afforded a VA examination in 
October 2008 to assess the onset and etiology of his 
obstructive sleep apnea.  The examiner reviewed the claims 
file and considered his report of sleep problems since 
service.  The examiner opined that the Veteran's obstructive 
sleep apnea and CPAP therapy were less likely than not caused 
by or related to insomnia during service.  The examiner 
explained that insomnia was a nonspecific complaint and the 
vast majority of people with insomnia do not develop sleep 
apnea.  The examiner also indicated that obstructive sleep 
apnea was predominantly caused by or related to a 
developmentally narrow oropharyngeal airway (congenital) with 
superimposed elevated weight and natural aging.  The onset of 
the disease would be the critical point where the three risk 
factors came together and therefore, the examiner indicated 
he could not pinpoint the exact onset of the obstructive 
sleep apnea without resorting to mere speculation.  

Although the examiner did not provide a conclusive nexus 
opinion, the Veteran has alleged that he had continued 
symptoms and tried to obtain the appropriate tests to 
diagnose the condition during service.  As discussed above, 
in certain cases, competent lay evidence may demonstrate the 
presence of any of the elements of service connection. 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In 
this regard, the service treatment records clearly 
demonstrated continual complaints of insomnia beginning in 
2007.  The record also corroborates the Veteran's attempts to 
obtain a sleep study.  In fact, a May 2007 service treatment 
telephone consultation reflects the Veteran called requesting 
the status of the referral.  After this phone call, the 
physician reentered the sleep lab consultation for the 
Veteran's symptoms of daytime somnolence.  Once out of 
service, in October 2007, the Veteran visited his doctor due 
to his problems sleeping.  The Veteran was again referred for 
a sleep study.  The physician stated that his reasoning for 
ordering a sleep study was due to the Veteran's history of 
sleep apnea and regular awakenings.  On the referral for the 
study, the physician stated that "the Veteran had chronic 
history of difficulty sleeping for X "years," has tried 
various cognitive/behavioral therapies without benefit, has 
no current stress, usually goes to bed at 2200/2330 
(toss/turn) and wakes up at 0730, averages 3-4 hours of sleep 
per night, has various awakenings during the night (choking), 
and his spouse states he snores/stops breathing." 

Subsequently, in November 2007 the Veteran was diagnosed with 
obstructive sleep apnea after finally undergoing a VA sleep 
study.  The Veteran continued to treat the sleep apnea since 
that time.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is always required when the determinative 
issue in a claim for benefits involves either medical 
etiology or a medical diagnosis.  Under 38 U.S.C.A. § 
1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The 
Veteran reported symptoms of obstructive sleep apnea while 
in-service.  The Veteran initially attempted to have the 
sleep study performed after a doctor visit while in-service.  
If it were not for the multiple referrals being sent back to 
the Veteran's primary care manager, the test may have been 
performed while the Veteran was still in-service.  Due to 
Veteran's repeat doctor visits and attempts to undergo the 
sleep study to find out if he had sleep apnea while in 
service, the Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is 
established in this case. 38 C.F.R. § 3.303(b).

Furthermore, the Court has held that lay testimony may be 
competent to establish a diagnosis by describing symptoms 
that support a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Veteran is competent to describe difficulty 
sleeping, as it is a matter of which he would have personal 
knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, his 
symptoms of insomnia are credible as they are supported in 
the record and further were used to support the diagnosis of 
sleep apnea.  Significantly, this diagnosis was rendered just 
over 2 months after his separation from service.  In view of 
the minimal time frame without treatment, there is evidence 
of a continuity of symptomatology, and this weighs heavily in 
favor of the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, the Veteran's lay evidence is 
competent and sufficient to establish a diagnosis of 
obstructive sleep apnea after describing symptoms that were 
later diagnosed by a medical professional.  Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Furthermore, the October 2008 VA examiner did not rule out 
the possibility of an earlier diagnosis.  The examiner 
reported that he could not say, without mere speculation the 
precise onset of the obstructive sleep apnea.  Thus, it is 
entirely possible the diagnosis could have been rendered at 
the time of the multiple consultation requests during 
service. 

The weight of the medical evidence indicates that symptoms of 
the Veteran's sleep apnea began during service and has 
continued to the present time.  The Board concludes that the 
sleep apnea was incurred in service.  As the preponderance of 
the evidence is in favor of the claim for service connection, 
the claim must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


